Citation Nr: 0016227	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-11 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1962 to December 1982.  Service in Vietnam 
is indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD.

In February 2000, the Board remanded this case to the RO for 
additional development.  Specifically, the Board instructed 
the RO to seek clarification as to whether the veteran still 
desired to appear at a personal hearing before a member of 
the Board.  In response to the Board's remand instructions, 
the RO issued a letter to the veteran in March 2000 
requesting that he clarify whether or not he still desired to 
appear at a personal hearing before a member of the Board, 
and, if so, whether he wished to appear at a hearing in 
Washington D.C. or before a traveling member of the Board at 
the RO.  In a signed response submitted in May 2000, the 
veteran withdrew this request for a hearing before a member 
of the Board.  38 C.F.R. § 20.704(e) (1999).

In its February 2000 remand, the Board also noted the issue 
on appeal had been characterized by the RO as whether new and 
material evidence had been presented to reopen a claim of 
entitlement to service connection for PTSD.  The RO had 
apparently determined that the veteran had not attempted to 
appeal the December 1996 rating decision in which the RO 
denied his claim of entitlement to service connection for 
PTSD.  After having reviewed the record, however, the Board 
found that the veteran did in fact file a timely Notice of 
Disagreement as to the December 1996 rating decision. 38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.203 (1999).  As a consequence, the Board further 
found that the issue on appeal was more appropriately 
characterized as an original claim of entitlement to service 
connection for PTSD, rather than as an attempt to reopen a 
previously denied claim.  This matter will be addressed in 
the remand portion of this decision.

FINDING OF FACT

The veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for PTSD is plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service or within one year 
thereafter, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1997); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).


Service connection - PTSD

On order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Well grounded claims

The threshold question in any veteran's claim for service 
connection is whether that claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Analysis

After reviewing the record, the Board concludes that the 
veteran's claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. 5107(a).  This is based on an 
October 1996 diagnosis of PTSD by a VA psychiatrist, and on 
the veteran's own statements regarding his alleged stressors.  
While not necessarily conclusive as to his claim, the Board 
finds that this evidence is sufficient to justify a belief by 
a fair and impartial individual that the veteran's claim of 
entitlement to service connection for PTSD is plausible and 
thus, well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The Board wishes to make it clear that the 
veteran's statements are presumed to be true only for the 
limited purpose of establishing whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993); see 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant"].

The Board further finds that, the claim being well grounded, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).  In 
accordance with this duty, and for the reasons and bases set 
forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To this extent only, the appeal is 
granted.


REMAND

As noted above, the veteran has submitted a well-grounded 
claim of entitlement to service connection for PTSD.  Thus, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).

Readjudication

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.

As noted in the Introduction, in its February 2000 remand, 
the Board found that the issue on appeal was more 
appropriately characterized as an original claim of 
entitlement to service connection for PTSD, rather than as an 
attempt to reopen a previously denied claim.  As a 
consequence, in order to avoid potential prejudice to the 
veteran by addressing a question in the first instance that 
had not been previously addressed by the RO, the Board 
instructed the RO to fully adjudicate and develop the 
veteran's claim as an original claim for service connection, 
rather than as an attempt to reopen a previously denied 
claim.  See Bernard, 4 Vet. App. at 392-94.  However, 
contrary to the Board's February 2000 remand instructions, 
the record reflects that the RO did not readjudicate the 
veteran's claim without regard to whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for PTSD.  

The Court has stated that compliance by the Board or the RO 
with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In its February 2000 remand, the Board instructed 
the RO to fully adjudicate the veteran's claim as an original 
claim for service connection, rather than as an attempt to 
reopen a previously denied claim.  The RO has failed to 
comply with these instructions.  Thus, in order to ensure 
full compliance with the Board's previous remand 
instructions, as well as to avoid any potential prejudice to 
the veteran, the Board finds that an additional remand is 
necessary so the RO can fully adjudicate and develop the 
veteran's claim as an original claim for service connection.

Stressor evidence

The veteran is essentially contending that his PTSD is 
related to several instances in which he alleges that he was 
exposed to combat while serving in Vietnam.  His service 
records reflect that his military occupational specialty 
(MOS) was administrative supervisor and that he served in 
Vietnam from September 1966 to September 1967.  His service 
records do not show that he received any combat citation 
while in Vietnam, and there is no official record or other 
corroborative evidence showing that he was exposed to combat 
as he alleges.

As discussed above, if there is no evidence of combat 
experience in service, there must be independent evidence to 
corroborate the veteran's statements as to the occurrence of 
the claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  
In support of his claim, the veteran has submitted several 
statements in which he set forth his alleged in-service 
stressors.  However, the statements he has submitted to date 
regarding his alleged stressors have not been of sufficient 
detail so as to allow the RO to attempt verification of those 
stressors with the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), [(formerly, the United States Army 
and Joint Services Environmental Support Group (ESG)].  

While this case is in remand status, the RO should provide 
the veteran with another opportunity to provide specific 
information concerning his claimed in-service stressors.  The 
veteran should be advised that meaningful research of his 
stressors will require him to provide the "who, what, where 
and when" of each stressor, as well as the dates of events 
he has already described and the identities of any 
individuals involved

The Board emphasizes that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to his claim is 
not a one-way street, meaning that he cannot sit passively by 
when requested to submit evidence.  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is incumbent on the veteran to 
provide the RO with the answers to the "who, what, when, and 
where" of his alleged stressors.  If he does not provide 
meaningful, specific information, the RO will be unable to 
assist him.

Accordingly, this case is remanded for the following actions:

1.  The RO should request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  The veteran should be advised 
that meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor, 
to include the dates of events already 
described by the veteran.  In particular, 
the veteran should be requested to 
provide the names, ranks, units, and any 
other clarifying information as to the 
identity of any individuals involved in 
these events.  The veteran should also be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  Any such information received 
from the veteran should be associated 
with his claims folder.  If no response 
is received from the veteran, this should 
be noted in the claims folder.  In the 
event that the veteran does respond with 
meaningful information, the RO should 
undertake any additional development 
deemed necessary.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD on a de novo basis.  
In particular, the RO should make a 
specific finding of fact as to whether 
the veteran was engaged in combat in 
Vietnam.  If the veteran is found to 
engaged in combat with the enemy, the 
provisions of 38 U.S.C.A. § 1154(b) are 
to be applied.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


